Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of the invention I in the reply filed on February 10, 2022 is acknowledged.  The traversal is on the ground(s) that claims share the same corresponding special technical features.  This is not found persuasive for at least the following reason: the feature of having an amplifier circuit comprising a first circuit, a second circuit, and first to fourth transistors is not a common special technical feature over the prior art since such a feature is already disclosed in prior art: for example, "Chapter 12 Introduction to Switched-Capacitor Circuits" to Razavi B., Design of Analog CMOS Integrated Circuits, March 1, 2003, pp. 537-539, (cited in 5-3-21 IDS) discloses in Fig. 12.58 an amplifier circuit comprising: a first circuit (e.g., M3); a second circuit (e.g., M4); and first to fourth transistors (e.g., M1-M2 and M5-M6).
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 5-7 drawn to the non-elected invention(s) have been withdrawn from examination for patentability.

Claim Objections
Claims 2, 4, and 13 are objected to because of the following informalities: the occurrences of the phrase “is electrically” in claim 2 should be changed to “and electrically”; the phrase “the first output terminal through” in claim 4 should be changed to “the first output terminal or the second output terminal through”; and the term “claim 10” in claim 13 should be changed to “claim 12”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8-11, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Chapter 12 Introduction to Switched-Capacitor Circuits" to Razavi B., Design of Analog CMOS Integrated Circuits, March 1, 2003, pp. 537-539, (cited in 5-3-21 IDS; a copy of an English translation attached hereto).
With respect to claim 1, Razavi discloses in Fig. 12.58 an amplifier circuit comprising: 
a first circuit (e.g., M3); 
a second circuit (e.g., M4); 

a first capacitor (e.g., C1); and 
a second capacitor (e.g., C2), wherein the amplifier circuit comprises a first output terminal (e.g., drain of M1) and a second output terminal (e.g., drain of M2), wherein each of the first circuit (e.g., M3) and the second circuit (e.g., M4) is configured to be a current source, wherein an output terminal of the first circuit (e.g., M3) is electrically connected to one of a source and a drain of the first transistor (e.g., M2), a first electrode of the first capacitor (e.g., C1), and the first output terminal (e.g., drain of M1), wherein an output terminal of the second circuit (e.g., M4) is electrically connected to one of a source and a drain of the second transistor (e.g., M2), a first electrode of the second capacitor (e.g., C2), and the second output terminal (e.g., drain of M2), wherein one of a source and a drain of the third transistor (e.g., M5) is electrically connected to the other of the source and the drain of the first transistor (e.g., M1) and the other of the source and the drain of the second transistor (e.g., M2), and wherein a gate of the third transistor (e.g., M5) is electrically connected to one of a source and a drain of the fourth transistor (e.g., M6),  a second electrode of the first capacitor (e.g., C1), and a second electrode of the second capacitor (e.g., C2).  
With respect to claim 2, the amplifier circuit comprises a first input terminal (e.g., the gate of M1), a second input terminal (e.g., the gate of M2), and a third input terminal (e.g., the drain of M5), wherein the first input terminal (e.g., the gate of M1) is configured to be supplied with a first input signal and electrically connected to a gate of the first transistor (e.g., M1), wherein the second input terminal (e.g., the gate of M2) is configured to be supplied with a second input signal and electrically connected to a gate 
With respect to claims 8 and 9, each of the first to fourth transistors comprises a metal oxide in a semiconductor layer (e.g., transistors in Fig. 12.58 are depicted as MOSFETS (metal–oxide–semiconductor field-effect transistors), which are formed on a substrate serving as a back gate).
With respect to claim 10, the above discussion for claim 1 similarly applies.  Further, Fig. 12.58 discloses a semiconductor device comprising a sensing device formed of the Fig. 12.58 circuit.
With respect to claims 11 and 16-17, the above discussion for dependent claims of claim 1 similarly applies.

Allowable Subject Matter
Claims 3-4 and 12-15 are objected for the reason of the above-discussed claim objections and/or as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or if the above-discussed claim objections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842